Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 09/04/2022.  Presently claims 1-11 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (see figs.1A-1B and paragraphs 0023-0024 of the Applicant’s disclosure) (APA) in view of Dinges (US3584743A).

Regarding claim 1, APA discloses a plastic granulator stationary cutting segment (figs1A-1B), comprising: 
a segment rail (figs.1A-1B: (S)) having a plurality of arcuate spaced teeth (figs1A-1B: (T)), 
each of said plurality of arcuate spaced teeth defining a tooth surface (see fig.1B below); and 
a series of shoulders where each shoulder has a first shoulder surface (see fig.1B below) that extends away from each said tooth surface of said rail segment, and 
a second shoulder surface that intersects said first shoulder surface at a point that defines an edge (see fig.1B below), 
said first shoulder surface (see fig.1B below) being adjacent to each of said plurality of arcuate spaced teeth (figs1A-1B: (T)), and 
a stepback (see fig.1B below), 
said first shoulder surface and the tooth surface define an angle a therebetween of between 900 and 1300 (see fig.1B below: the angle between the first shoulder surface and the tooth surface is between 900 and 1300), 

APA does not disclose said shoulder having a height h of between 1 and 10 mm measured from the tooth surface to the shoulder surface; and the stepback distance m of between 1 and 2 mm;
However, choosing the dimensions of the parts is a design consideration which depending on the shape and machine size; and depending on the size of the particles to be processed by this machine;
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to APA to modify the shoulder to have a height h of between 1 and 10 mm measured from the tooth surface to the shoulder surface; and to modify the stepback to have distance m of between 1 and 2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

(APA) does not disclose said second shoulder surface is parallel to and non-coplanar with the tooth surface where both said second shoulder surface and said tooth surface have a slope gamma (k) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment, and said first shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to an axis A-A that is parallel to the mounting base.

    PNG
    media_image1.png
    703
    745
    media_image1.png
    Greyscale

















Dinges teaches a stationary cutting segment (figs.1-2: (3)) comprising: 
a segment rail (fig.2: (10)) having a plurality of spaced teeth (fig.2: (16)), each of said plurality of spaced teeth defining a tooth surface (se fig.2 below); and 
a series of shoulders (figs.1-2: comb (3)) where each shoulder has a first shoulder surface (se fig.2 below) that extends away from each said tooth surface (se fig.2 below) of said rail segment, and 
a second shoulder surface (se fig.2 below) that intersects said first shoulder surface at a point that defines an edge (se fig.2 below), 
said second shoulder surface is parallel to and non-coplanar with the tooth surface (se fig.2 below) where both said second shoulder surface and said tooth surface have a slope gamma (k) of between 200 and 400 relative to an axis B-B (see fig.2 below: the slope of the second shoulder surface with respect axis B-B) that is perpendicular to a mounting base (fig.2: (13)) of said rail segment, 
said first shoulder surface being adjacent to each of said plurality of spaced teeth (see fig.2 below), and 
a stepback (see fig.2 below), 
said first shoulder surface and the tooth surface define an angle a therebetween of between 900 and 1300 (see fig.2 below: the angle between the first shoulder surface and the tooth surface is between 900 and 1300),  
said first shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to an axis A-A that is parallel to the mounting base (see fig.2 below).




    PNG
    media_image2.png
    795
    737
    media_image2.png
    Greyscale





















Both of Applicant’s admitted prior art and Dinges are related to a stationary cutting segment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder of APA to have the configuration of the first and second shoulder with respect to the mountain base as taught by Dinges in order to prevent material cling or stick on the shoulder during the process of grinding the material; thereby having said second shoulder surface is parallel to and non-coplanar with the tooth surface where both said second shoulder surface and said tooth surface have a slope gamma (k) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment, and said first shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative to an axis A-A that is parallel to the mounting base; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Regarding claim 2, APA discloses wherein said shoulder is unitary with said segment rail (figs.1A-1B).  

Regarding claim 3, Corson teaches wherein said shoulder (figs.1-2: (28)) is a separate piece joined to said segment rail (figs.1-2: (27)).

Regarding claim 4, APA discloses wherein said separate piece is formed of steel and said segment rail is form of steel (paragraph 0025 of the APA).  

Regarding claim 5, APA discloses wherein the angle a between said first shoulder and the tooth surface is between 900 and 1100 and the stepback is between 1 and 2 mm (see the rejection of claim 1). 

Regarding claim 6, APA discloses wherein the rearward angle 6 is 300 see the rejection of claim 1). 

Regarding claim 7, APA discloses wherein the edge is sharpened (see fig.1B above).  

Regarding claim 8, APA discloses a method of granulating plastic material comprising: 
rotating a rotary cutter (paragraphs 0023-0024 of the APA) against the stationary cutting segment of claim 1 (see the rejection of claim 1); and 
feed the plastic material into simultaneous contact between said rotary cutter and said stationary cutting segment to granulate the plastic material (paragraph 0023 of the APA).  
Regarding claim 9, APA discloses wherein the plastic material is a thermoplastic. and wherein the plastic material is in the shape of a sprue or a runner or a combination thereof (paragraphs 0023-0024 of the APA: feed material).  

Regarding claim 10, APA discloses wherein the plastic material is in the shape of a sprue or a runner or a combination thereof (paragraphs 0023-0024 of the APA).  

Regarding claim 11, APA discloses wherein the plastic material is sheared between said rotary cutter and the edge of said stationary cutting segment (paragraphs 0023-0024 of the APA).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725